Citation Nr: 0106232	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a temporary total disability evaluation for 
convalescence under 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1989 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the veteran's claim 
seeking entitlement to a temporary total disability 
evaluation for convalescence pursuant to 38 C.F.R. § 4.30.  


FINDINGS OF FACT

1.  The veteran is service-connected for a right knee 
condition, status post medial meniscectomy.

2.  The veteran sustained a twisting injury of the right knee 
in October 1999, and she was given crutches and a hinged knee 
support.  She required neither surgery nor immobilization by 
cast, without surgery, of the right knee joint.

3.  The evidence of record demonstrates that the veteran was 
not in need of a period of convalescence following the injury 
she sustained to her right knee in October 1999.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, § 4, 114 
Stat. 2096, __ (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. § 4.30 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for residuals of a right 
knee injury sustained in service.  She was service connected 
for anterior cruciate ligament (ACL) insufficiency and 
probable tear of the lateral meniscus in a November 1989 
rating decision rated 30 percent disabling.  From 1989 
through 1997, the veteran underwent several operations on her 
right knee, each resulting in temporary total ratings, and a 
return to a 30 percent level thereafter.

In April 1999, the RO proposed to reduce the veteran's 
evaluation to 10 percent based on significant improvement in 
the right knee condition following the most recent ACL 
reconstruction.  Following a pre-decisional hearing, and VA 
examinations, it was decided not to reduce the veteran's 
evaluation, but to continue it at 30 percent disabling.  She 
underwent arthroscopic surgery in April 1999, was granted 
another temporary total rating, and was returned to 30 
percent in May 1999.  

In June 1999, the veteran underwent another ACL revision of 
the right knee resulting in a temporary total rating, and a 
return to a 30 percent evaluation.  The RO again proposed to 
reduce her evaluation to 0 percent disabling in October 1999.  

In November 1999, the veteran filed a claim for a temporary 
total rating pursuant to the provisions of 38 C.F.R. § 4.30.  
She indicated that she reinjured her knee while a patient at 
a VA facility in Hot Springs, South Dakota, and as a result 
she had to wear a locking brace that immobilized her leg.  
Records were obtained showing that the veteran was a resident 
at the domiciliary and undergoing treatment in the substance 
abuse treatment program when in October 1999 she reinjured 
her right knee while walking.  She was initially fitted for 
crutches and referred for an orthopedic consultation.  On 
orthopedic consultation, the examiner noted that the veteran 
had good motion, little effusion in the knee, although there 
was some anteroposterior laxity.  The examiner recommended 
that she be fitted for a hinged brace until she could be 
evaluated by her physician back in Montana.  A kinesitherapy 
consult shows that she was fitted for a hinged knee support.  

On return to Montana, the veteran was evaluated at the VA 
orthopedic surgery clinic in November 1999.  The examiner 
noted that she was wearing her brace and ambulating without 
crutches.  There was no evidence of graft tear and she was 
advised to resume her physical therapy, use ice, braces and 
her crutches as needed.  In a November 1999 rating decision, 
the RO denied entitlement to a temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence.

In December 1999, the veteran was provided a VA fee-basis 
examination.  The examiner noted that she was wearing a 
hinged knee brace.  The veteran also indicated that she used 
her brace, but not a cane or crutches.  

In a December 1999 rating action, the veteran's 30 percent 
disability was continued.  She was also informed that the RO 
would not proceed with the previous proposal to reduce her 
evaluation to 0 percent.  

Applicable Law

A temporary total convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
(3) immobilization by a cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2000).



Analysis

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and her representative, 
and has enhanced VA's duty to assist a veteran in developing 
the facts pertinent to her claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board is satisfied that all facts pertinent to the 
veteran's claim have been properly developed.  The RO has 
obtained relevant medical records, as the veteran has 
indicated treatment at VA facilities.  In addition, the 
veteran has been provided with recent VA authorized 
examinations in November and December 1999.  Thus, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim have been undertaken, and hence no 
further assistance to the veteran is required.  See VCAA, 
Pub.L.No. 106-475, §§ 3-4, 114 Stat. 2096, __ (to be codified 
as amended at 38 U.S.C. §§ 5103A, 5107).



II.  Temporary Total Disability Evaluation for Convalescence

In this case, the veteran is not claiming and the evidence 
does not show that her recent treatment for her service-
connected disability resulted in surgery.  As such, that 
precludes consideration under parts (1) and (2) of 38 C.F.R. 
§ 4.30.  Her claim, rather, is based entirely on 
immobilization of the joint.  

The medical evidence shows that following her injury in 
October 1999, the veteran was fitted with a hinged knee brace 
although on orthopedic evaluation following her injury, she 
was noted to have good motion, with some laxity.  In 
November, she was ambulating without her crutches, and still 
wearing her brace.  There is no evidence to support her claim 
that her leg has been immobilized.  Moreover, the regulation 
specifically states that immobilization be by a cast.  38 
C.F.R. § 4.30.  The veteran has not been fitted with a cast, 
and her hinged knee brace does not approximate immobilization 
by cast.  The applicable regulations do not provide for a 
temporary total rating for the veteran during the period 
following her recent injury at the VA facility in Hot 
Springs, South Dakota in October 1999. As the veteran has met 
none of the conditions required for a temporary total rating 
under 38 C.F.R. § 4.30, the claim is denied.


ORDER

Entitlement to a temporary total disability evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 is 
denied.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals


 

